Case 19-61256-grs       Doc 16     Filed 12/12/19 Entered 12/12/19 11:08:53         Desc Main
                                   Document      Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                  LONDON DIVISION

In re:                                             )
                                                   )       Case No. 19-61256-grs
COOL RUNNINGS EXPRESS, INC.,                       )
                                                   )       Chapter 7
                       Debtor                      )
                                                   )

                       PATRICIA RAMOS’S MOTION FOR RELIEF
                           FROM THE AUTOMATIC STAY


         Comes now creditor Patricia Ramos, by counsel, and, pursuant to 11 U.S.C. § 362(d)(1),

Rules 4001(a) and 9014 of the Federal Rules of Bankruptcy Procedure, and Rule 4001-1 of the

Local Rules of this Court, moves the Court for an order modifying the automatic stay so that she

may continue to prosecute certain claims against the Debtor and pursue collection thereof from

the Debtor’s insurer(s). In support of her motion (this “Motion”), Ms. Ramos would show the

following:

                1.     On June 25, 2015, Jason P. Ramos, while mired in a traffic back-up in a

construction zone on northbound Interstate 75 about 11 miles from the Tennessee-Georgia

border, was killed in a horrific multi-vehicle collision caused by a commercial motor vehicle

owned by the Debtor, when its driver failed to stop and slammed into nine vehicles, including

that driven by Mr. Ramos.

                2.     On June 21, 2016, Ms. Ramos, acting in her own capacity and as Mr.

Ramos’s next of kin and personal representative of his probate estate, filed suit against the

Debtor and several other parties in the Circuit Court for Hamilton County, Tennessee (the “State

Court”), commencing Case Number 16C765 (the “Tennessee Suit”).
Case 19-61256-grs       Doc 16      Filed 12/12/19 Entered 12/12/19 11:08:53          Desc Main
                                    Document      Page 2 of 5


               3.      Ms. Ramos’s claims in the Tennessee Suit, leveled in her various

capacities, are set forth more specifically in the Second Amended Complaint filed in the State

Court on August 1, 2017, and attached hereto as Exhibit A (the “Complaint”).

               4.      On October 1, 2019, more than three years into the Tennessee Suit and

with dispositive motions under advisement for months, the Debtor filed in this Court its

voluntary petition for relief under chapter 7 of the Bankruptcy Code, initiating the instant case.

In its schedules, the Debtor recognizes the claims of Mr. Ramos’s probate estate in the amount of

$15,000,000.00 and of Ms. Ramos individually in the amount of $50,000,000.00, but disputes

both. [ECF No. 1 at 12, 14.]

               5.      By operation of 11 U.S.C. § 362(a), the Debtor’s chapter 7 filing stayed

the progress of Ms. Ramos’s claims against the Debtor, and threatens to delay the progress of the

Tennessee Suit with respect not only to the Debtor, but to all parties thereto.

               6.      Ms. Ramos reasonably believes that, at the time of the events at issue in

the Tennessee Suit, the Debtor had a policy of insurance wherein and whereby its insurer(s)

agreed to pay all sums, within certain limits, which the Debtor should become liable to pay as

damages imposed upon it by law for injuries sustained by any person.

               7.      By her Motion, Ms. Ramos does not seek to pursue collection from the

Debtor outside the bankruptcy forum, but only the modification of the stay to permit (a) her to

continue the prosecution of her claims in the Tennessee Suit so that her claims against the Debtor

may be liquidated by a jury trial and the judgment of the State Court, (b) other parties to the

Tennessee Suit to prosecute their claims against the Debtor to judgment and any appeals

therefrom, in order to ensure that the Tennessee Suit may be fully litigated and the State Court

need not be detained by whether and to what extent cross claims against the Debtor are stayed,
Case 19-61256-grs           Doc 16      Filed 12/12/19 Entered 12/12/19 11:08:53               Desc Main
                                        Document      Page 3 of 5


and (c) Ms. Ramos to pursue collection of any settlement or judgment from the Debtor’s

insurer(s).

                  8.       Contemporaneously herewith, Ms. Ramos is filing proofs of claims on her

own behalf and as next of kin and personal representative of Mr. Ramos’s probate estate.

                  9.       The modification of the stay to permit the Tennessee Suit to proceed to

judgment and through the conclusion of any appeals therefrom will not hinder, burden, delay, or

be inconsistent with this chapter 7 case; on the contrary, cause exists to modify the stay in the

limited manner requested.          Among other reasons in favor of stay relief, the Court lacks

jurisdiction to liquidate Ms. Ramos’s claims against the Debtor, see 28 U.S.C. § 157(b)(2)(B),

(5),1 and any court tasked with such an undertaking other than the State Court would be required

to undertake an extensive inquiry that would be redundant of the State Court’s efforts during the

last three years and duplicative of the State Court’s future efforts if the Tennessee Suit were to

move forward with respect to the parties other than the Debtor. Apart from the overwhelming

equities in favor of allowing Ms. Ramos to prosecute her claims and see them vindicated

promptly, principals of judicial economy militate for stay relief—claims against the Debtor must

be liquidated one way or another in order for its estate to be administered—while none of the

policies underlying the automatic stay are implicated by the relief sought herein.

                  10.      Furthermore, Ms. Ramos submits that cause exists for the order granting

this Motion to be effective immediately, and that no party in interest will be adversely affected

by the relief sought hereby. So, she requests that the Court provide that its order not be subject

to the stay contemplated by Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure.




1
    Ms. Ramos does not consent to this Court’s liquidation of her claims against the Debtor.
Case 19-61256-grs        Doc 16       Filed 12/12/19 Entered 12/12/19 11:08:53            Desc Main
                                      Document      Page 4 of 5


                           NOTICE OF HEARING OPPORTUNITY

       PLEASE TAKE NOTICE THAT your rights may be affected. If you oppose the Motion

or wish for the Court to consider your views on the Motion, then on or before December 26,

2019, you or your attorney must file with the Court a written objection explaining your position.

If you mail your objection to the Court, you must mail it early enough so the Court will receive it

on or before the date stated above.

       Those not permitted or required to file electronically must deliver any objection by U.S.

Mail, courier, overnight/express mail, or in person at:

                                  U.S. Bankruptcy Court EDKY
                                  100 East Vine Street, Suite 200
                                         P.O. Box 1111
                                   Lexington, KY 40588-1111

       You must also deliver a copy of your objection to Ms. Ramos’s undersigned counsel at

the address indicated below, and upon:

       James R. Westenhoefer, Trustee                      R. Aaron Hostettler
       2099 Somerset Road                                  HAMM MILBY & RIDINGS
       London, KY 40741                                    London, KY 40741-1369

       If you or your attorney do not take these steps, the Court may decide that you do not

oppose the Motion and enter an order granting the Motion without holding a hearing.


                                             PRAYER

       WHEREFORE, creditor Patricia Ramos, in her own capacity, as next of kin to Jason P.

Ramos, and as personal representative of the probate estate of Jason P. Ramos, moves this Court

to modify the automatic stay as set forth above, and for all other relief to which she is entitled.

       A proposed order is tendered herewith.

                                                   Respectfully submitted,

                                                   /s/ William P. Harbison
                                                   WILLIAM P. HARBISON, Ky. Atty. No. 92377
Case 19-61256-grs                                        Doc 16          Filed 12/12/19 Entered 12/12/19 11:08:53   Desc Main
                                                                         Document      Page 5 of 5


                                                                                    SEILLER WATERMAN LLC
                                                                                    Meidinger Tower – 22nd Floor
                                                                                    462 S. Fourth Street
                                                                                    Louisville, Kentucky 40202-3445
                                                                                    Telephone: (502) 584-7400
                                                                                    Facsimile: (502) 583-2100
                                                                                    E-mail: harbison@derbycitylaw.com
                                                                                    Counsel for Patricia Ramos




                                                                        CERTIFICATE OF SERVICE

                 I hereby certify that on December 12, 2019, I filed a copy of this Motion electronically.

Notice of the filing will be sent via the Court’s CM/ECF system to the following:

                                  U.S. Trustee: ustpregion08.lx.ecf@usdoj.gov
                                  James R. Westenhoefer, Chapter 7 Trustee: jrwestenhoefer@aol.com
                                  R. Aaron Hostettler, Counsel for Cool Runnings Express, Inc.:
                                   ahostettler@hmrkylaw.com

                 I further certify that on December 12, 2019, I served a copy of this Motion via U.S. Mail

upon the following:

                                   Cool Runnings Express, Inc.
                                   c/o Billy Ray Sizemore
                                   2099 Somerset Road
                                   London, KY 40741

                                                                                    /s/ William P. Harbison
                                                                                    WILLIAM P. HARBISON




g:\doc\wph\ramos, patricia\pleadings\motion for relief from stay.docx
